Case: 2:20-cv-04972-MHW-CMV Doc #: 17 Filed: 01/19/21 Page: 1 of 7 PAGEID #: 467




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION
JOHN DOE                        ,

                       Plaintiff,

                                                       Civil Action 2 : 20 -cv- 04972
        v.                                             Judge WATSON
                                                       Magistrate Judge VASCURA
KENYON COLLEGE                  ,

                       Defendant.


                                      RULE 26(f) REPORT

       Pursuant to Federal Rule of Civil Procedure 26(f), a meeting was held on 1/4/2021   and
was attended by:

PATRICIA HAMILL, LORIE                       , counsel for plaintiff(s) JOHN DOE                 ,

DAKESSIAN, AND BEN COOPER                    , counsel for plaintiff(s) JOHN DOE                 ,

JOSHUA D. NOLAN                              , counsel for defendant(s) KENYON COLLEGE       ,

ERIN E. BUTCHER                              , counsel for defendant(s) KENYON COLLEGE       ,

Counsel represent that, during the meeting, they engaged in a meaningful attempt to meet and
confer on the matters outlined below.

1.      CONSENT TO MAGISTRATE JUDGE

Do the parties consent to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)?

       Yes       ✔ No

2.      INITIAL DISCLOSURES

Have the parties agreed to make initial disclosures?

     ✔ Yes            No      _____The proceeding is exempt under Rule 26(a)(1)(B)

If yes, such initial disclosures shall be made by See Att.   .
Case: 2:20-cv-04972-MHW-CMV Doc #: 17 Filed: 01/19/21 Page: 2 of 7 PAGEID #: 468




3.       VENUE AND JURISDICTION

Are there any contested issues related to venue or jurisdiction?

     ✔ Yes             No

If yes, describe the issue:
See attachment.
If yes, the parties agree that any motion related to venue or jurisdiction shall be filed by
 See attachment. .


4.       PARTIES AND PLEADINGS

     a. The parties agree that any motion or stipulation to amend the pleadings or to join
        additional parties shall be filed by 05/03/2021 .

     b. If the case is a class action, the parties agree that the motion for class certification shall be
        filed by n/a          .

5.       MOTIONS

     a. Are there any pending motion(s)?

               Yes          ✔ No

         If yes, indicate which party filed the motion(s), and identify the motion(s) by name and
         docket number:

     b. Are the parties requesting expedited briefing on the pending motion(s)?

               Yes         ✔ No

         If yes, identify the proposed expedited schedule:

         Opposition to be filed by              ; Reply brief to be filed by              .

6.       ISSUES

Jointly provide a brief description of case, including causes of action set forth in the complaint,
and indicate whether there is a jury demand:
 See attachment.




                                                    2
Case: 2:20-cv-04972-MHW-CMV Doc #: 17 Filed: 01/19/21 Page: 3 of 7 PAGEID #: 469




7.       DISCOVERY PROCEDURES

      a. The parties agree that all discovery shall be completed by 10/29/2021 . The parties agree
         to schedule their discovery in such a way as to require all responses to discovery to be
         served prior to the cut-off date, and to file any motions relating to discovery within the
         discovery period unless it is impossible or impractical to do so. If the parties are unable to
         reach an agreement on any matter related to discovery, they are directed to arrange a
         conference with the Court. To initiate a telephone conference, counsel are directed to join
         together on one line and then call the Magistrate Judge’s chambers or provide the Court with
         a call -in number.
      b. Do the parties anticipate the production of ESI? ✔ Yes                No

         If yes, describe the protocol for such production:
          See attachment.


      c. Do the parties intend to seek a protective order or clawback agreement?

         If yes, such order or agreement shall be produced to the Court by 01/29/2021 .

8.       DISPOSITIVE MOTIONS

      a. Any dispositive motions shall be filed by 02/08/22       .

      b. Are the parties requesting expedited briefing on dispositive motions?

                Yes        ✔ No

         If yes, identify the proposed expedited schedule:

         Opposition to be filed by               ; Reply brief to be filed by              .

9.       EXPERT TESTIMONY

      a. Primary expert reports must be produced by 11/08/21          .

      b. Rebuttal expert reports must be produced by 12/08/2021 .

10.      SETTLEMENT

Plaintiff(s) will a make a settlement demand by see attachment . Defendant will respond by
 see attachment . The parties agree to make a good faith effort to settle this case. The parties understand

that this case will be referred to an attorney mediator, or to the Magistrate Judge, for a settlement
conference. The Court refers cases to settlement throughout the year. The parties request the
following month and year:
                                          September 20___
                                         ________________          21

                                                    3
Case: 2:20-cv-04972-MHW-CMV Doc #: 17 Filed: 01/19/21 Page: 4 of 7 PAGEID #: 470



In order for the conference to be meaningful, the parties agree to complete all discovery that may
affect their ability to evaluate this case prior to the settlement conference. The parties understand
that they will be expected to comply fully with the settlement conference orders which require,
inter alia, that settlement demands and offers be exchanged prior to the conference and that
principals of the parties attend the conference.

11.     RULE 16 PRETRIAL CONFERENCE

Do the parties request a scheduling conference?

  ✔ Yes, the parties would like a conference with the Court prior to it issuing a scheduling
order. The parties request that the conference take place             in chambers         by
telephone.


      No, a conference is not necessary; the Court may issue a scheduling order after
considering this Report.

12.     OTHER MATTERS

Indicate any other matters for the Court’s consideration:
See attachment.


Signatures:

Attorney for Plaintiff(s):                            Attorney for Defendant(s):

C. Benjamin Cooper                                    Joshua D. Nolan
Counsel for JOHN DOE                                  Counsel for KENYON COLLEGE
Bar #                                                 Bar #
      0093103                                               0084592




Patricia M. Hamill                                    Erin E. Butcher
Counsel for JOHN DOE                                  Counsel for KENYON COLLEGE
Bar #                                                 Bar #
      Admitted Pro Hac Vice                                 0087278




Lorie Dakessian
Counsel for JOHN DOE                                  Counsel for
Bar #                                                 Bar #
      Admitted Pro Hac Vice

Date: 01/19/2021


                                                  4
Case: 2:20-cv-04972-MHW-CMV Doc #: 17 Filed: 01/19/21 Page: 5 of 7 PAGEID #: 471

Doe v. Kenyon, 2:20-cv-04972 (S.D. Ohio)
Attachment to 26(f) Form


2.    Initial Disclosures

      The parties have agreed to exchange Initial Disclosures seven days after the court’s entry
      of the parties’ stipulated protective order.


3.    Venue and Jurisdiction

      Contested issue on jurisdiction

      Defendant’s position:
      Defendant contests the jurisdiction of this Court over Plaintiff’s state law claims should
      the Title IX claims be dismissed or otherwise resolved.

      Any motion regarding jurisdiction will be filed
      30 days after dismissal or resolution of Title IX claims


      Plaintiff’s position:
      Plaintiff disagrees there are issues related to jurisdiction over his state law claims even if
      the Title IX claim is dismissed. The Court has diversity jurisdiction over this matter
      under 28 U.S.C. § 1332 because there is complete diversity among the parties and the
      amount in controversy exceeds $75,000.


6.    Issues

      John Doe was a student at Defendant Kenyon College. Kenyon College investigated
      allegations against John Doe and found John Doe in violation of its “Sexual Misconduct
      and Harassment Policy: Title IX, VAWA, Title VII” in January 2020 and sanctioned him
      to dismissal. In February 2020, John Doe appealed the Title IX finding and his appeal
      was denied by Kenyon College. John Doe now brings the following causes of action
      against Kenyon College: (1) gender discrimination in violation of Title IX of the
      Education Amendments of 1972, 20 U.S.C. § 1681; (2) retaliation in violation of Title
      IX; (3) breach of contract; and (4) promissory estoppel. Plaintiff made a jury demand.
      Defendant Kenyon College denies all allegations of violations.

      Defendant also raises concerns that Plaintiff’s Title IX claims are limited to only those
      recognized by this Court in the student disciplinary context and that Plaintiff’s damages
      are not cognizable due, in part, to Plaintiff’s withdrawal from the College and his prior
      conduct history.




                                                 1
Case: 2:20-cv-04972-MHW-CMV Doc #: 17 Filed: 01/19/21 Page: 6 of 7 PAGEID #: 472

Doe v. Kenyon, 2:20-cv-04972 (S.D. Ohio)
Attachment to 26(f) Form


7.b.   ESI protocol for production

       The Parties propose the following guidelines and limitations regarding the discovery of
       electronically stored information (“ESI”):

       i.     Unless otherwise requested pursuant to Fed. R. Civ. P. 34(b), the parties can
              exchange responsive and discoverable ESI in PDF, DOC, XLS, or in native
              format.

       iii.   The parties anticipate entering into a claw back agreement and stipulated
              protective order. Accordingly, the parties agree that the Inadvertent
              production of any privileged or otherwise protected ESI or documents shall not be
              deemed a waiver or impairment of any claim of privilege or protection including
              but not limited to the attorney-client privilege or work product doctrine immunity.
              “Inadvertent” shall be defined as the production of ESI or document(s) that could
              have been withheld or redacted under a good faith basis to assert a claim of
              privilege or other protection. In order for this agreement to apply, the
              producing party must notify the receiving party as soon as practicable but not
              later than fifteen (15) business days following the realization of the inadvertent
              nature of the production. Upon notification from the producing party, the
              receiving party shall promptly make reasonable efforts to delete any such
              material from their system, and/or the receiving party’s counsel shall not use such
              information for any purpose until further order of the Court. The parties agree to
              this obligation regardless of the circumstances of the Inadvertent disclosure,
              including whether or not any such Inadvertent disclosure was made recklessly or
              negligently.

              Any analyses, memoranda or notes which were generated based upon such
              Inadvertently produced information shall be treated as strictly confidential and
              shall not be used for any purpose unless as agreed upon by the parties or as
              directed by the Court. The producing party must also preserve the
              information until any dispute regarding the ESI or document is resolved.

       iv.    In the interests of economy and swift resolution of any dispute, the scope of the
              discovery and the form in which ESI is produced may be further limited or
              modified by agreement of the parties.


       v.     The scope of discovery or the format of the production of ESI may be further
              limited or modified by Court order upon a showing of good cause or undue
              burden and expense.




                                               2
Case: 2:20-cv-04972-MHW-CMV Doc #: 17 Filed: 01/19/21 Page: 7 of 7 PAGEID #: 473

Doe v. Kenyon, 2:20-cv-04972 (S.D. Ohio)
Attachment to 26(f) Form


10.   Settlement

      Before the Complaint was filed, the parties engaged in settlement discussions that were
      ultimately not fruitful. To the extent the parties find that a settlement conference would
      be beneficial during the course of this litigation, the parties may jointly request a
      settlement conference at a date earlier than identified in this report.


12.   Other Matters

      The parties expect that further discussions will be needed regarding the privacy of student
      records, the permissible scope of discovery, and the number of depositions, and may need
      court assistance on these issues at the appropriate time to the extent they are not able to
      reach agreement.




                                               3
